Citation Nr: 9934091	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a convalescent rating pursuant to 38 C.F.R. 
§ 4.30 for the month of September 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  

FINDING OF FACT

Following surgery during a May 1997 hospitalization for a 
service connected disability, the veteran required a 
convalescent period extending through September 1997.  


CONCLUSION OF LAW

The criteria for a total convalescent rating for the month of 
September 1997 have been met.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the veteran's claim for a temporary total 
disability evaluation under 38 C.F.R. § 4.30, for surgery 
performed in conjunction with a left fibula and tibia 
fracture, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In accordance with 38 C.F.R. § 4.30, total disability ratings 
for a period of one, two, or three months will be assigned if 
treatment of a service-connected disability results in:

(1) surgery necessitating at least one 
month of convalescence; (2) surgery with 
severe postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited) or; (3) 
immobilization by cast, without surgery, 
of one major joint or more.  The total 
rating will be followed by an appropriate 
schedular evaluation.  An extension of 1, 
2, or 3 months beyond the initial 
convalescence period may be made under 1, 
2, or 3 listed above.  An extension of 1 
or more months up to 6 months beyond the 
initial six months period may be made 
under 2 or 3 listed above.

On August 23, 1996, the veteran was hospitalized for 
comminuted fractures of the distal tibia and fibula.  
Debridement, open reduction and internal fixation of the left 
fibular and tibial fractures was performed.  The veteran was 
released on August 26, 1996.  

In a September 5, 1996, note, the veteran's private 
physician, W. S., M.D., indicated that the veteran would be 
unable to work for a period between 4 to 12 months due to his 
severe left leg fracture.  

In an October 1996 rating determination, the RO assigned a 
temporary total disability evaluation for the August 1996 
surgery from August 29, 1996, to January 1, 1997.  

At the time of a November 1996 VA examination, the veteran 
was noted to still be in a cast.  The examiner indicated that 
the veteran should be reevaluated following removal of the 
cast and return to weight bearing.  The examiner noted that 
based upon the veteran still being in a cast, additional 
convalescence beyond January 1, 1997, was expected.  

In a December 1996 outpatient treatment record, Dr. S. 
indicated that the veteran was to continue off work 
indefinitely.  

At the time of a February 1997 VA examination, the veteran's 
lower left leg fracture was found to have occurred secondary 
to instability in his left knee.  The examiner indicated that 
the veteran remained off work and needed at least two more 
months of convalescent time.  

In a February 1997 rating determination, the RO extended the 
veteran's temporary total rating through April 1997.  

In an April 1997 letter, Dr. S. indicated that the veteran 
had experienced slow progressive healing and that he could 
progress from light to modified work in a month or so, but 
might not be able to get back to regular work by July 1997.

In a June 1997 rating determination, the RO extended the 
veteran's convalescent rating until July 1, 1997.  

In July 1997, treatment records were received from the 
Portland VAMC demonstrating that the veteran was hospitalized 
on May 19, 1997, with complaints of pain and bloody drainage 
from the pin placement sites.  The pins were removed and 
cultures were taken from the open sites.  The wounds were 
clean and dry and the veteran was subsequently discharged.

The examiner noted that the veteran was to be on 100 percent 
disability for the next eight weeks due to the nature of his 
injury and his job occupation.  After eight weeks time, the 
veteran was to be reevaluated.  

At the time of a July 16, 1997, outpatient follow-up visit, 
the tibia was noted to be healed on X-ray.  There was no pain 
on motion.  Pain was also noted in the ankle secondary to 
impingement on the Rush pin in the fibula.  The examiner 
noted that the veteran could not return to his present job 
for at least six months and possibly up to one year.  

In an August 1997 rating determination, the RO extended the 
veteran's convalescent rating to August 1, 1997.  

On October 2, 1997, the veteran was hospitalized for removal 
of the Rush intramedullary pin of the left tibia.  

In a December 1997 rating determination, the RO assigned a 
temporary total disability evaluation from October 2, 1997, 
to January 1, 1998.  It also denied a temporary total 
disability evaluation for the months of August and September 
1997.  

In February 1998, the veteran expressed disagreement with the 
denial of a temporary total disability evaluation for August 
and September 1997.  

In his March 1998 substantive appeal, the veteran reported 
that he had been seen by a physician in July 1997 who told 
him that the reason he was having pain in his ankle socket 
was that the push rod had moved down into the ankle socket 
area.  The veteran reported that he was supposed to have been 
seen in September 1997 to have the rod removed but that there 
was some confusion as to when he should have reported.

As a result of the confusion, the veteran was given the 
October 2, 1997, date.  He noted that he was not able to walk 
for any length of time or stand too long during August and 
September 1997.  

In a June 1998 rating determination, the RO found that clear 
and unmistakable error had been committed by not having 
granted a temporary total disability evaluation until 
September 1, 1997, a period of the maximum twelve months from 
the time of the August 1996 surgery.  

In a July 1998 statement, the veteran indicated that he was 
still requesting a temporary total disability evaluation for 
the month of September 1997.  

The Board is of the opinion that a temporary total disability 
evaluation is warranted for September 1997.  While the Board 
notes that the veteran was given a temporary total disability 
evaluation for the period of time from his August 1996 
surgery until September 1, 1997, totaling 12 months, which is 
the maximum allowable under 38 C.F.R. § 4.30, there was an 
intervening surgery performed in May 1997.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that such an 
intervening surgery creates a new time period for which 
separate convalescent ratings may be granted.  Felden v. 
West, 11 Vet. App. 427, 432 (1998).

At the time of the May 1997 surgery, the pin was removed from 
the left tibia.  The examiner noted that the veteran was to 
be on 100 percent disability for the next eight weeks due to 
the nature of his injury and his job occupation and that 
after eight weeks he was to be re-evaluated.  At the time of 
a July 16, 1997, outpatient follow-up visit, the examiner 
noted that the veteran could not return to his present job 
for at least six months and possibly up to one year.  

The Court has held that medical opinions as to when a veteran 
would be able to return to work can establish entitlement to 
temporary total convalescent ratings.  Seals v. Brown, 8 Vet. 
App. 291 (1995). 

The Court has held that, entitlement to a temporary total 
rating for convalescence requires that a report, rendered 
near the time of a hospital discharge or an outpatient 
release, indicate that a surgical procedure had been 
performed that would require at least one month for the 
veteran to return to a healthy state.  It would be proper for 
a later medical opinion, issued close to the time of 
discharge or release, to explain how long a period of 
convalescence would have been needed.  Felden v. West, 11 
Vet. App. at 430. 

There is no medical evidence to refute the opinion of the 
medical professional that a temporary total disability 
evaluation for the month of September 1997 was warranted.  As 
the veteran was found to be unable to work for an extended 
period.  This inability to work constitutes "severe 
postoperative residuals" as is required under 38 C.F.R. 
§ 4.30.  Seals.  Consequently, the evidence supports a 
convalescent rating for the month of September 1997. 


ORDER

A temporary total convalescent rating from September 1, to 
September 30, 1997, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

